As filed with the Securities and Exchange Commission on September 23, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. ActivePassive Large Cap Growth Fund Schedule of Investments July 31, 2010 (Unaudited) Fair Shares Value COMMON STOCKS - 41.71% Accommodation and Food Services - 2.62% Marriott International Inc. $ Yum! Brands, Inc. Arts, Entertainment, and Recreation - 1.28% The Walt DisneyCo. Educational Services - 1.37% Strayer Education, Inc. Finance and Insurance - 6.26% T. Rowe Price Group,Inc. The Charles Schwab Corp. SunTrust Banks, Inc. Wells Fargo &Co. Information - 3.18% GoogleInc. (a) Intuit Inc. (a) MicrosoftCorp. Manufacturing - 16.50% AppleInc. (a) BorgWarner,Inc. (a) CaterpillarInc. Cisco SystemsInc. (a) EcolabInc. Emerson Electric Co. Illumina, Inc. (a) Intuitive Surgical, Inc. (a) Johnson Controls,Inc. PACCARInc. Praxair,Inc. QUALCOMMInc. Teva Pharmaceutical Industries Ltd. - ADR (b) Mining - 2.41% EOG Resources,Inc. Vale SA - ADR (b) Professional, Scientific, and Technical Services - 2.78% Jacobs Engineering GroupInc. (a) priceline.com Inc. (a) Salesforce.com, Inc. (a) Retail Trade - 1.79% Amazon.com,Inc. (a) Fair Shares Value Transportation and Warehousing - 3.52% Expeditors International of Washington,Inc. $ Union PacificCorp. TOTAL COMMON STOCKS (Cost $8,675,908) EXCHANGE-TRADED FUNDS - 51.80% Vanguard Growth ETF TOTAL EXCHANGE TRADED FUNDS (Cost $11,365,907) SHORT-TERM INVESTMENTS - 7.12% Investment Companies - 7.12% Fidelity Institutional Money Market Portfolio, 0.24% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,621,531) Total Investments(Cost $21,663,346) - 100.63% Liabilities in Excess of Other Assets - (0.63)% ) TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of July 31, 2010. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2010 (Unaudited): Level 1 Level 2 Level 3 Total Equity Securities $ $
